Citation Nr: 1136229	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  04-44 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected residuals of a shell fragment wound of the back, to include a scar, currently evaluated 10 percent disabling.

2.  Entitlement to a compensable disability rating for service-connected residuals of a shell fragment wound of the buttocks, to include a scar.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1968 to November 1970.  Service in Vietnam and receipt of the Combat Infantryman Badge is indicated by the record.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a May 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

Procedural history

In its May 2004 rating decision, the RO denied the Veteran's claims for increased disability ratings for his service-connected residuals of shell fragment wounds, to include scars, of the back and buttocks.  The Veteran disagreed and perfected an appeal as to these two issues.

In June 2007, the Board remanded these claims for additional procedural development.  After such was achieved, the Board denied both of the Veteran's increased rating claims in June 2009.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (the Court).    

In a March 2010 Order, the Court adopted a March 2010 Joint Motion for Partial Remand, and vacated the Board's June 2009 denial as to these two increased rating claims.  In essence, the Joint Motion indicated that the Board failed to fulfill its duty to assist when it did not obtain a medical examination and opinion to determine whether the Veteran has muscle damage resulting from his shell fragment wounds.  See the March 2010 Joint Motion, page 1.  The Joint Motion noted that all other issues decided or remanded by the Board in its June 2009 decision were to remain undisturbed.  Id.  

In August 2010, the Board remanded the Veteran's increased rating claims for additional development, per the instructions of the March 2010 Joint Motion.  After such was achieved, the Veteran's claims were readjudicated by the Appeals Management Center (AMC) in a July 2011 supplemental statement of the case (SSOC).  The Veteran's claims folder has been returned to the Board for further appellate review.

Referred issues

In correspondence received by the VA on August 15, 2011, the Veteran indicated that he was "having trouble with feeling in [his] left hand and tremors."  Notably, the Board recently denied the Veteran's service-connection claim for neuropathy of the left upper extremity, to include as secondary to service-connected diabetes, and/or to service-connected residuals of a shell fragment wound to the back.  See the Board's August 2010 decision.  The Veteran did not appeal this decision to the Court.  Thus, the Board's decision is final as to that issue.  See 38 C.F.R. § 20.1100 (2010).  As such, the Board will construe the Veteran's August 2011 complaints of left hand numbness and tremors as a claim to reopen his previously-denied service-connection claim for neuropathy of the left upper extremity.  

In the same August 2011 correspondence to VA, the Veteran also noted that he needs more medication for his service-connected diabetes, and that he is having dental problems as a result of his diabetes.  By these statements, the Veteran appears to be claiming entitlement to an increased disability rating for diabetes, and entitlement to service connection for dental problems, to include as secondary to diabetes.  

As these neuropathy, diabetes and dental claims have not yet been considered by the RO, they are referred to the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not have jurisdiction of issues not yet adjudicated by the RO]; see also Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  The evidence of record demonstrates that the Veteran's service-connected shell fragment scar of the back measures 6.5 centimeters long by 4 millimeters wide, is stable, superficial, is not painful on examination, and causes no limitation of function of the low back.  

2.  The evidence of record demonstrates that the Veteran's service-connected shell fragment scar of the buttocks measures 5.2 centimeters long by 6 millimeters wide, is stable, superficial, is not painful on examination, and causes no limitation of function of the buttocks, hip or left leg.  

3.  The evidence of record demonstrates that the Veteran's shell fragment wound residuals include an embedded shrapnel fragment in the soft tissue of the low back, causing "slight" muscle disability to Muscle Group XX. 

4.  The evidence of record demonstrates that the Veteran's shell fragment wound residuals include embedded shrapnel fragments in the soft tissue of the upper left thigh (buttocks), causing "slight" muscle disability to Muscle Group XIII. 

5.  The evidence does not show that the Veteran's service-connected shell fragment wound residuals, to include scars and muscle damage, are so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a schedular disability rating in excess of the currently assigned 10 percent for the Veteran's service-connected shell fragment scar of the back have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.     § 4.118, Diagnostic Codes 7804, 7805 (2008).

2.  The criteria for the assignment of a compensable disability rating for the Veteran's service-connected shell fragment scar of the buttocks have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805 (2008).

3.  The criteria for the assignment of a separate noncompensable disability rating for residual shell fragment disability of Muscle Group XX are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.25, 4.56, 4.73, Diagnostic Code 5320 (2010); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

4.  The criteria for the assignment of a separate noncompensable disability rating for residual shell fragment disability of Muscle Group XIII are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.25, 4.56, 4.73, Diagnostic Code 5313 (2010); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

5.  Application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall concerns

As was alluded to in the Introduction, the Board remanded the Veteran's shell fragment wound residuals claims in August 2010 for additional evidentiary development.  In particular, the Board instructed the agency of original jurisdiction (AOJ) to contact the Veteran and request that he identify any additional medical treatment he has received for his claimed shell fragment wound residuals.  The AOJ was to attempt to obtain any records so identified.

Additionally, the Board instructed the AOJ to schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected shell fragment wound residuals of the back and buttocks, to include scars and any identified muscle injuries.  Finally, the AOJ was to readjudicate the Veteran's claims.

The AOJ sent the Veteran a letter dated August 27, 2010 specifically requesting that he submit any additional evidence to substantiate his appeal.  The Veteran has not since identified any other outstanding treatment records pertaining to his shell fragment wound residuals of the back and/or buttocks.  

Additionally, the Veteran appeared for a VA examination in September 2010.  The examination report has been associated with the Veteran's claims folder.  As noted above, the AMC readjudicated the Veteran's claims in a July 2011 SSOC.

Thus, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA and Dingess by letters mailed in September 2003, July 2007 and February 2008.  To the extent that the Veteran may not have been provided with complete notice until after the initial adjudication of his claims in May 2004, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  Following the provision of the required notice and the completion of all indicated development of the record, the RO readjudicated the Veteran's claims in the above-referenced July 2011 SSOC.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a timing error may be cured by a new VCAA notification followed by a readjudication of the claim].  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.

Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records, his post-service private and VA treatment records, and his lay statements of argument have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence, to include any other medical records, that could be obtained to substantiate the Veteran's appeal.

With respect to the examinations conducted in conjunction with this appeal, the Board observes that the findings contained therein are more than adequate to adjudicate the Veteran's increased rating claims.  The Veteran was afforded VA examinations in September 2003 and September 2010.  The corresponding examination reports reflect that both VA examiners reviewed the Veteran's past medical and history, recorded the Veteran's current complaints, conducted an appropriate examination, and rendered appropriate diagnoses consistent with the other evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of these issues has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the Veteran.  

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103 (2010).  He has retained the services of a representative, and declined an opportunity for a personal hearing.

Accordingly, the Board will address the claims on appeal.

Relevant law and regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities. See 38 C.F.R. Part 4.

The Veteran's shell fragment wound residuals have been characterized as scars to the back and buttocks, currently rated 10 percent and noncompensably [zero percent] disabling under the rating codes for scars.  Notably, under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2010); see also Esteban v. Brown, 6 Vet. App. 259, 261(1994).  Thus, to the extent the Veteran's shell fragment wound residuals also include underlying muscle injury to the back or buttocks [as is suggested by the parties in the March 2010 Joint Motion], such will be discussed in separate analysis below.  

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002 and again in October 2008.  The October 2008 revisions are applicable to application for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case the Veteran filed his increased rating claim in August 2003, and has not requested reevaluation under the current criteria.  Therefore, only the post-2002 and pre-October 2008 version of the schedular criteria is applicable.   

The Veteran's service-connected shell fragment wound scars to the back and the buttocks are rated 10 percent disabling and noncompensably disabling under former Diagnostic Codes 7804 and 7805, respectively.  Under Diagnostic Code 7804, a maximum 10 percent rating is warranted for superficial scars that are painful on examination.  The Board notes that a superficial scar is one not associated with underlying soft tissue damage.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1).  Under Diagnostic Code 7805, scars may also be evaluated on the basis of any related limitation of function of the body part that they affect.  

The Board can identify nothing in the evidence to suggest that diagnostic codes other than 7804 and 7805 would be more appropriate in rating the Veteran's service-connected scars, and neither the Veteran nor his representative has so suggested.  Indeed, the other diagnostic codes used for rating skin disabilities are not applicable to the Veteran's scars.  

For example, former Diagnostic Code 7800 concerns scars of the head, face or neck and is therefore not applicable to this case, as the Veteran's scars are on the upper lumbar area of his back, and on the left upper posterior thigh, just below the buttocks.  See the September 2010 VA examiner's report, page 1.  Diagnostic Codes 7801 and 7802, pertaining to scars other than of the head, face, or neck, are also not applicable.  Diagnostic Code 7801 concerns scars which are deep and cause limited motion, of which there is no evidence in this case.  Diagnostic Code 7802, although concerning superficial scars, is also not applicable, since the clinical evidence establishes that the service-connected scars involve an area far less than that required for a compensable rating under that diagnostic code [929 square centimeters or 144 square inches].  Indeed, the Veteran's most recent VA examination indicates that neither of his two service-connected scars are longer than 6.5 centimeters long, or wider than 6 millimeters wide.  Id.  

Finally, a maximum 10 percent rating is warranted for superficial, unstable scars under Diagnostic Code 7803.  Instability, however, is not demonstrated with respect to either of the Veteran's service-connected scars, as the July 2010 VA examiner pertinently noted that there is no breakdown of the skin over his scars.  See id.;     see also 38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1) [indicating that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar].  

Thus, the Veteran's shrapnel wound scars are most appropriately evaluated under former Diagnostic Codes 7804 and 7805.    

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected shell fragment wound residual scars to the back and buttocks.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

The Veteran's service-connected back and buttocks scars were most recently evaluated by a VA examiner in September 2010.  Significantly, both scars were determined to be non-tender to palpation and non-adherent to underlying tissue at that time.  Neither scar demonstrated evidence of skin breakdown.  The VA examiner pertinently stated that she observed no underlying soft tissue or muscle damage, no soft tissue defects or any muscle defects palpable or visible, no limitation of motion or function caused by the scars, and no inflammation, edema, or keloid formation.  The Veteran exhibited normal hip flexor strength and no evidence of any hamstring weakness.  Straight leg raises were negative, and the Veteran had normal sensation of the back and the left posterior leg.  See the September 2010 VA examiner's report, page 1.  The Veteran has not asserted that his scars have worsened since the date of this examination.

The Veteran's shrapnel wound scar to the back is already rated 10 percent disabling.  This is the maximum rating available under former Diagnostic Code 7804.  Accordingly, a higher schedular rating is not warranted for this scar under that code.  Rating this back scar under Diagnostic Code 7805 instead of 7804 would not avail the Veteran, as the recent medical evidence of record described immediately above demonstrates that the scar causes no related limitation of function of the back.  Indeed, although the Veteran complained of back pain at the September 2010 VA examination, the VA examiner specifically pointed out that the pain was located well below the Veteran's scar, and is a result of his degenerative disc and joint disease, and spondylolisthesis of the spine.  See id., pages 2 and 3.  

The Veteran's shrapnel wound scar to the buttocks is rated noncompensably disabling under former Diagnostic Code 7805.  As the medical evidence of record demonstrates no related limitation of function to the buttocks, left upper thigh or hip, a compensable rating under Diagnostic Code 7805 is not warranted.  Rating this scar under Diagnostic Code 7804 instead of 7805 would also not avail the Veteran as the medical evidence of record demonstrates that the buttocks scar, although superficial, is not painful upon examination.  See id., page 1. 

Crucially, the September 2010 VA examiner specified that the Veteran did "not describe any symptoms related to the scars themselves," nor did he "describe any limitations on his daily activities or occupation due to the scar[s]."  Id.  

Thus, the evidence of record does not reflect that an increased rating greater than 10 percent for the Veteran's residual scar of the back, or a compensable rating for the Veteran's residual scar of the buttocks is warranted under either Diagnostic Code 7804 or 7805.  To this extent, the benefits sought on appeal are denied.

Esteban considerations

The Veteran sustained a shell fragment wound to the back and to the buttocks during active duty service in July 1970.  Service connection awards for residuals of shell fragment wounds to the back and buttocks were granted in an April 1985 rating decision.  As discussed above, the Veteran's shrapnel wound residuals were rated by the RO as back and buttocks scars.  Significantly however, the record also includes radiology reports dated on April 21, 1986 indicating the presence of metallic fragments embedded in the soft tissue of the Veteran's back and upper thigh.  Based on these x-ray reports, the parties agreed in their March 2010 Joint Motion that further development was necessary to determine whether the Veteran's service-connected shell fragment wound residuals included underlying muscle injuries in addition to scars.  As noted above, VA regulations provide that separate disabilities arising from a single disease entity [i.e. scars and muscle injuries arising from the same shrapnel wound] are to be rated separately.  See 38 C.F.R. § 4.25 (2010); Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006); Esteban v. Brown, 6 Vet. App. 259, 261(1994).

Based on the analysis below, the Board finds that an award of two separate noncompensable disability ratings is warranted for "slight" muscle injury to Muscle Groups XX and XIII respectively.  

Muscle Group damage is categorized as slight, moderate, moderately severe or severe, and is evaluated accordingly under 38 C.F.R. § 4.56.  In relevant part, 38 C.F.R. § 4.56(c) describes the cardinal signs and symptoms of muscle disability as loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.

A "slight" disability of the muscles involves a simple wound of the muscle without debridement or infection.  The service records should demonstrate a superficial wound with brief treatment and return to duty.  There must have been healing with good functional results and no consistent complaints of cardinal symptoms of muscle injury or painful residuals.  The objective findings are a minimum scar, slight, if any, evidence of fascial defect or of atrophy or of impaired tonus, and no significant impairment of function and no retained metallic fragments.  38 C.F.R. § 4.56(d)(1).

A "moderate disability" of the muscles involves a through-and-through or deep penetrating wound of a relatively short track by a single bullet or small shell or a shrapnel fragment, and the absence of explosive effect of high-velocity missile and of residuals of debridement or of prolonged infection.  There must be evidence of in-service treatment of the wound.  There must be a record in the file of consistent complaint of one or more of the cardinal symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  The objective findings include entrance and, if present, exit scars which are linear or relatively small, and so situated as to indicate a relatively short track of the missile through the muscle tissue, and signs of some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

A "moderately severe" disability of the muscles involves a through-and-through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  There must be evidence in the file showing hospitalization for a prolonged period for treatment of the wound.  There must be a record of consistent complaint of cardinal signs and symptoms of muscle disability, and if present, evidence of inability to keep up with work requirements.  The objective findings include entrance and, if present, exit scars indicating the track of missile through one or more muscle groups, indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side, and tests of strength and endurance compared with sound side must demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Finally, a "severe" disability of the muscles involves a through-and-through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  There must be evidence showing hospitalization for a prolonged period for treatment of the wound.  There must also be a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and if present, evidence of inability to keep up with work requirements.  The objective findings include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track, palpation showing loss of deep fascia or muscle substance, or soft flabby muscles in wound area, muscles swelling and hardening abnormally in contraction, and tests of strength, endurance, or coordinated movements compared with the corresponding muscles of uninjured side indicating severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; (G) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

Per the Board's August 2010 remand instructions, the September 2010 VA examiner analyzed x-rays of the Veteran's lumbar spine and identified a "[s]ingle BB like metallic foreign body seen in the soft tissues very near the L2-L3 facet joint on the right side of the lumbar spine" that was "probably from an old gunshot wound."  The examiner concluded that this was a retained shrapnel fragment involving Muscle Group XX, consistent with the location of the Veteran's low back shell fragment wound scar.  See the September 2010 VA examiner's report, page 2.  

Similarly, the September 2010 VA examiner also analyzed x-rays of the Veteran's left thigh and femur, and identified "a couple of BB like metallic foreign bodies" that he presumed to be small shrapnel fragments.  The examiner concluded that these fragments were indeed shrapnel fragments involving Muscle Group XIII, consistent with the location of the Veteran's buttocks shell fragment wound scar.  Id.

Injuries affecting Muscle Group XX are rated under 38 C.F.R. § 4.73, Diagnostic Code 5320.  This Group is involved in the postural support of the body, and extension and lateral movements of the spine.  Under Diagnostic Code 5320, a noncompensable (zero percent) disability rating is assigned for "slight" muscle disability of the lumbar region, a 20 percent rating is assigned for "moderate" disability, a 40 percent rating is assigned for "moderately severe" disability, and a 60 percent rating is assigned for "severe" disability.

Injuries affecting Muscle Group XIII are rated under 38 C.F.R. § 4.73, Diagnostic Code 5313.  This Group is involved in the extension of the hip and flexion of the knee.  Under Diagnostic Code 5313, a noncompensable (zero percent) disability rating is assigned for "slight" muscle disability of the lumbar region, a 10 percent rating is assigned for "moderate" disability, a 30 percent rating is assigned for "moderately severe" disability, and a 40 percent rating is assigned for "severe" disability.

Crucially, the September 2010 VA examiner reported that it is "less than likely that the retained shrapnel is causing any muscle injury."  [Emphasis added by the Board].  Indeed, the examiner pointed out that if any injury to the muscle in Group XX or XIII existed, it is "minor."  The examiner based this opinion on his review of the Veteran's medical history, which "does not indicate any symptoms due to the retained shrapnel," and upon physical examination, which "does not identify any tenderness, soft tissue defect, or loss of motion or function due to the scars or retained shrapnel."  Further the examiner based her opinion on the fact that the retained shrapnel fragments are small, approximately the size of a BB, and that the Veteran's service treatment records do not reflect that any of the Veteran's shrapnel wounds were serious.  The examiner pointed out that the Veteran himself noted that his condition was "excellent" at his examination upon separation in 1970, which was administered shortly after the shrapnel wounds were sustained.  As noted above, the VA examiner acknowledged the Veteran's complaints of back pain, but linked the pain to other degenerative disabilities, and pointed out that the location of the pain is "well below the retained shrapnel and the scar."  The examiner indicated that the Veteran's degenerative disc and joint changes, as well as spondylolisthesis of the lumbar spine were not reported on the above-referenced April 1986 x-ray reports, and are "thus an age related condition."  See the September 2010 VA examiner's report, pages 2 and 3.  

Crucially, there is no medical evidence of record contrary to the September 2010 VA examiner's findings.  The Veteran has had ample opportunity to secure medical evidence in his favor, and against the reasoned conclusions of the September 2010 VA examiner, and submit the same to VA.  He has not done so.  See 38 U.S.C.A.     § 5107(a)  (West 2002) [it is a claimant's responsibility to support a claim for VA benefits]. 

Based on the above medical findings, although the evidence clearly demonstrates that the Veteran does in fact have retained shrapnel fragments within Muscle Groups XX and XIII, such fragments do not cause any more than "slight" muscle injury, if any at all.  Indeed, the Veteran does not complain of any cardinal symptoms of muscle disability, as listed under 38 C.F.R. § 4.56(c), and objective findings include no signs of any muscle impairment or functional debility.  Crucially, there has been no demonstration of loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, or uncertainty of movement.  All low back pain has been medically linked to other nonservice-connected disabilities.  

Thus, with respect to muscle injuries due to shell fragment wounds sustained in service, the Veteran's disability picture most closely approximates the criteria for "slight" impairment of Muscle Groups XX and XIII, and therefore warrants the assignment of two separate noncompensable disability ratings under Diagnostic Codes 5320 and 5313.  See 38 C.F.R. § 4.7.  Indeed, the Veteran's muscle group disabilities exactly mirror the criteria for a characterization of "slight" impairment except for the presence of small retained fragments within each group.  

Notably, the circumstances of this case are almost identical to those addressed by the Court in Tropf v. Nicholson, 20 Vet. App. 317 (2006).  In Tropf, the Court addressed the question of whether an appellant who has retained metallic fragments in the muscle, but is essentially asymptomatic, is entitled to a compensable disability rating under 38 C.F.R. § 4.56 and Diagnostic Code 5303 for a "moderate" disability of the muscle, given that section 4.56(d)(1)(iii) indicates that a "slight" disability rating will not be assigned where there are metallic fragments retained in muscle tissue.  In answering this question in the negative, the Court determined that section 4.56(d) contains a totality-of-the-circumstances test in which no single factor is per se controlling for rating purposes, but rather are merely "factors to be considered" in assigning the appropriate rating.  Thus, in Tropf, the Court determined that even though there may be retained metallic fragments in the muscle of the appellant's right upper arm, the appellant is not as a matter of law entitled to a compensable rating.  The Board's prior decision to assign a "slight" (noncompensable) rating for the arm injury based upon the uncontested finding that the appellant was "essentially asymptomatic" was not a misapplication of the regulation as a matter of law, and the decision was affirmed.

As in Tropf, the Veteran's retained shrapnel fragments of the back and buttocks have been medically determined to be embedded in Muscle Groups XX and XIII, but in essence are asymptomatic, causing little to no residual muscle disability within each group.  Thus, two noncompensable disability ratings for "slight" disability of Muscle Groups XX and XIII are respectively awarded.  

The Board adds that when evaluating disabilities of the musculoskeletal system,    38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  Crucially however, as noted above, there has been no demonstration of loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, limitation of motion of the affected parts, or uncertainty of movement of the muscles in Groups XX and XIII as due to shrapnel wound injuries.  Thus, ratings in excess of the two noncompensable ratings currently assigned are not warranted under these factors, or under the Diagnostic Codes governing limitation of motion of the spine or hip.  See 38 C.F.R. § 4.71a.

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  In reaching its conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.

The Veteran filed his claim for an increased disability rating for his service-connected shell fragment wound residuals in August 2003.  Therefore, the question to be answered by the Board is whether any different ratings should be assigned for the relevant time period under consideration, or August 2002 to the present.

The RO has rated the Veteran's shell fragment wound residual scars 10 percent, and noncompensably disabling from March 21, 1985, the effective date of service connection, and at all times thereafter.  After a careful review of the record, the Board can find no evidence to support a finding that either of the Veteran's scars was more or less severe during the appeal period under consideration.

Significantly, the Veteran underwent a VA examination in September 2003 that included an assessment of his back and buttocks scars.  At that time, the VA examiner pertinently noted that the Veteran experienced no pain or tenderness of either scar, and that the scars had no adherence to underlying tissue, normal skin texture, and were stable and superficial.  There was no elevation or depression of either scar, and no underlying soft tissue loss or damage.  The VA examiner noted no inflammation, edema, or keloid formation.  Hypermigmentation was minimal, and there was no induration or inflexibility of skin in the area of the scars.  Pertinently, the VA examiner determined that neither scar caused limitation of motion or function of the body parts that they affected.  See the September 2003 VA examiner's report, page 3. 

Treatment reports dated subsequent to this examination, to include the above-described September 2010 VA examiner's report, reflect that the Veteran's service-connected shrapnel wound scars have not worsened in severity at any time during the appeal period.  As noted above, the Veteran himself described no symptoms related to the scars themselves at the September 2010 VA examination, nor did he describe any limitations on his daily activities or occupation due to the scars.       See the September 2010 VA examiner's report, page 1.  Thus, staged ratings are not warranted in this case with respect to the Veteran's shell fragment scars to the back and buttocks.

Concerning the Veteran's newly-assigned noncompensable disability ratings for "slight" muscle disability of Groups XX and XIII respectively, the evidence of record clearly demonstrates that the shrapnel fragments noted in the Veteran's back and buttocks have been present since the date of the original injury in service.  Such fragments were acknowledged by examiners on radiology reports dated April 21, 1986, and again by the September 2010 VA examiner.  Significantly however, at no point during the appeal period [August 2002 to today] has the evidence demonstrated that the Veteran's muscle group injuries have manifested in symptoms that can be characterized as any more than "slight" in severity.  Indeed, the September 2003 VA examiner indicated that the Veteran had no underlying tissue loss or damage resulting from his shrapnel wounds, and the Veteran was observed to have excellent flexion of his back at the time.  See the September 2003 VA examiner's report, page 3.  The Veteran has not complained of any muscle problems of the back or buttocks at any time during the appeal period, and the findings of the September 2010 VA examiner, described in detail above, demonstrate that the Veteran's muscle group symptomatology has not worsened over time, and is now essentially asymptomatic.  Accordingly, staged ratings are not warranted.

Extraschedular consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.                    See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.  

According to VA regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected shell fragment wound residuals to the back and buttocks, to include scars and muscle damage.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria found in the current rating schedule for scar and muscle disorders shows that the rating criteria reasonably describes the Veteran's asymptomatic disability level and symptomatology.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  The Board therefore has determined that referral of the Veteran's service-connected shell fragment wound residuals for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Rice consideration

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Although the record reflects that the Veteran is not currently working, he has not asserted that he cannot work because of his disabilities.  Rather, at a July 2009 VA examination, the Veteran specifically reported that he quit his last job because he was tired of driving, and that he has searched for other kinds of work since then.  See the July 2009 VA examiner's report, page 1.  Accordingly, the Board concludes that a claim for TDIU has not been raised by either the Veteran or the record.



ORDER

Entitlement to an increased disability rating greater than 10 percent for a service-connected shell fragment scar of the back is denied.

Entitlement to a compensable disability rating for a service-connected shell fragment scar of the buttocks is denied.

Entitlement to a noncompensable disability rating for residual shell fragment disability to Muscle Group XX is granted.

Entitlement to a noncompensable disability rating for residual shell fragment disability to Muscle Group XIII is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


